El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
(En reconsideración)
En esta ocasión tenemos la oportunidad de resolver la solicitud de reconsideración presentada por el Municipio de Quebradillas a la opinión del Tribunal en Mun. Arecibo v. Mun. Quebradillas, 161 D.P.R. 109 (2004). En síntesis, *315se alega que la Comisión para Resolver Controversias so-bre Pagos y Deudas entre Agencias Gubernamentales,(1) creada por la Ley Núm. 80 de 3 de junio de 1980,(2) es una “agencia” sujeta a las disposiciones de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico.(3) Por lo tanto, en reconsideración se nos solicita que, conforme a la doctrina de jurisdicción pri-maria, devolvamos el caso de marras a dicha Comisión para su resolución inicial.
La solicitud de reconsideración del Municipio de Que-bradillas nos lleva a advertir la importancia de la función de la Comisión para Resolver Controversias Interagencia-les para el proceso de cobro de deudas entre las agencias a las que aplica la referida Ley Núm. 80 de 1980. En ésta se dispone un mecanismo particular especializado que provee la agilidad y la economía procesal necesarias para el cobro de deudas con el propósito de proteger el fisco de las agen-cias e instrumentalidades del gobierno central y de los go-biernos municipales. Con el propósito de reafirmar la in-tención de la Asamblea Legislativa de proteger la autonomía fiscal de dichas entidades al establecer me-diante la aprobación de la Ley Núm. 80 de 1980 un meca-nismo administrativo para adjudicar controversias de deu-das y pagos entre éstas, reconsideramos nuestra decisión anterior.
El caso de autos trata sobre un pleito en cobro de dinero que presentó el Municipio de Arecibo contra el Municipio de Quebradillas ante el Tribunal de Primera Instancia. Luego de varios incidentes procesales, el Municipio de *316Quebradillas solicitó la desestimación de la demanda. Alegó que el Municipio de Arecibo debió de acudir en primer lugar a la Comisión para Resolver Controversias Inte-ragenciales creada por la Ley Núm. 80 de 1980, que es la agencia con jurisdicción para resolver la presente controversia. En su escrito de oposición a la desestimación, el Municipio de Arecibo sostuvo que la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. sec. 4001 et seq.), derogó implícitamente la Ley Núm. 80 de 1980, al concederle a los municipios autonomía administrativa para disponer de sus ingresos y de la forma de recaudarlos e invertirlos.
El Tribunal de Primera Instancia denegó la solicitud de desestimación. De ese dictamen, el Municipio de Quebra-dillas acudió ante el Tribunal de Apelaciones, el cual revocó al foro de instancia. Inconforme con el dictamen del tribunal apelativo, el Municipio de Arecibo acudió ante nos me-diante una solicitud de certiorari. Luego de revisar su so-licitud, le concedimos un término al Municipio de Quebradillas para que compareciera y mostrara causa, si alguna tuviese, por la cual no debíamos expedir el auto solicitado y revocar la sentencia dictada por el Tribunal de Apelaciones en el presente caso. En cumplimiento con nuestra orden, el Municipio de Quebradillas compareció. Examinados los argumentos de las partes, mediante opi-nión del Tribunal emitida el 22 de enero de 2004 revoca-mos la sentencia del Tribunal de Apelaciones. Mun. Arecibo v. Mun. Quebradillas, supra. En síntesis, resolvimos que la jurisdicción del Tribunal de Primera Instancia pre-valece sobre la jurisdicción de la Comisión en estos casos. En cuanto a la Comisión para Resolver Controversias Inter agencíales, determinamos que se trataba de un meca-nismo que tienen a su disposición las agencias guberna-mentales y los municipios para lograr expeditamente acuerdos entre sí.
*317Así las cosas, el Municipio de Quebradillas presentó ante nos una moción de reconsideración. Examinados sus argumentos, procedemos a reconsiderar nuestra decisión en el caso de autos. En esta ocasión, concluimos que la Comisión para Resolver Controversias Interagenciales es una “agencia administrativa” conforme se define en la L.P.A.U., que tiene jurisdicción primaria para atender con-troversias como la de este caso. Por consiguiente, resolve-mos que el Tribunal de Primera Instancia debió abstenerse conforme a dicha normativa jurisdiccional y desestimar la acción presentada por el Municipio de Arecibo. Veamos.
M HH
A. El propósito central de la L.P.A.U. fue disponer un cuerpo de reglas mínimas que proveyeran uniformidad al proceso decisorio y reglamentario de la administración pública. Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992). Con ella se creó un andamiaje de reglas que deben observarse por toda agencia al formular reglas y reglamentos que definan los derechos y deberes de la ciudadanía y al adjudicar los derechos y deberes de personas particulares. Id., pág. 897. La L.P.A.U. aplica “a todos los procedimientos administrativos conducidos ante todas las agencias que no estén expresamente [excluidas]”. 3 L.P.R.A. sec. 2103. En Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596, 599 (1997), aclaramos que, con excepción de las entidades, funciones y actividades expresamente excluidas, la L.P.A.U. aplicaba a todos los procedimientos administrativos ante todas las agencias.
Conforme a lo anterior, y para asegurar que la mayor parte del Gobierno del Estado Libre Asociado de Puerto Rico estuviera cubierto, la L.P.A.U. adoptó la definición más dilatada del término “agencia”. Olmeda Díaz v. *318Depto. de Justicia, supra. Así, se dispone que “agencia” sig-nifica
... cualquier junta, cuerpo, tribunal examinador, corpora-ción pública, comisión, oficina independiente, división, admi-nistración, negociado, departamento, autoridad, funcionario, persona, entidad o cualquier instrumentalidad del Estado Li-bre Asociado de Puerto Rico u organismo administrativo auto-rizado por ley a llevar a cabo funciones de reglamentar, inves-tigar, o que pueda emitir una decisión, o con facultades para expedir licencias, certificados, permisos, concesiones, acredita-ciones, privilegios, franquicias, acusar o adjudicar .... (Énfasis suplido.) 3 L.P.R.A. sec. 2102(a).
De esta definición se excluyen varias entidades gubernamentales como el Senado y la Cámara de Representantes de la Asamblea Legislativa, la Rama Judicial, la propia Oficina del Gobernador, la Guardia Nacional de Puerto Rico, los municipios, la Comisión Estatal de Elecciones, el Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos, y la Junta Asesora del Departamento de Asuntos del Consumidor sobre el Sistema de Clasificación de Programas de Televisión y Juguetes Peligrosos. 3 L.P.R.A. sec. 2102. Esta disposición fue recientemente enmendada para excluir, de igual forma, a la Oficina de Conciliación y Arbitraje de la Comisión de Relaciones del Trabajo para el Servicio Público de Puerto Rico. Véase Ley Núm. 44 de 10 de enero de 2004, (Parte 1) Leyes de Puerto Rico 226.
Con excepción de los expresamente excluidos, to-dos los organismos gubernamentales autorizados por ley a “reglamentar”, “investigar” o “adjudicar” se rigen por la L.P.A.U. 3 L.P.R.A. sec. 2102(a); Pagán Ramos v. F.S.E., supra, pág. 899. Asimismo, se entiende que una agencia administrativa es cualquier organismo o entidad gubernamental que no sea una corte o un cuerpo legislativo, y que afecte derechos de partes privadas mediante la adjudicación o la reglamentación. Pagán Ramos v. F.S.E., supra.
*319En Ortiz v. Panel F.E.I., 155 D.P.R. 219 (2001), reiteramos que el término “agencia” de la L.P.A.U. se define de manera “sumamente amplia”. A esos efectos, expresamos que:
De hecho, es tan amplia que prácticamente cobija a todas y cada una de las agencias administrativas del Estado Libre Asociado, “las cuales se encuentran ubicadas en la rama eje-cutiva del gobierno”. Surge asimismo que la determinación de si un foro es o no una “agencia” claramente gira en torno a las funciones que esté legalmente “autorizada” a llevar a cabo. Es decir, la disyuntiva de si una agencia, cuerpo, instrumentali-dad, funcionario, oficina, etc., debe ser o no considerada una “agencia”, ha de resolverse en atención a la autoridad legal que tiene para actuar o disponer de un asunto de manera final y obligatoria. (Citas y escolios omitidos, énfasis en el original y énfasis suplido.). Ortiz v. Panel F.E.I., supra, pág. 239.
La determinación de qué es una agencia administrativa conlleva un análisis abarcador y complejo que incluye una comparación de las disposiciones legales que crean la entidad jurídica con la regulación principal de nuestro ordenamiento administrativo, a saber: L.P.A.U. Si cierta entidad es o no una “agencia administrativa”, es una determinación que requiere que se examine el propósito y las funciones que legalmente se le asignaron en comparación con el andamiaje legislativo dispuesto en la L.P.A.U. Ortiz v. Panel F.E.I., supra; Pagán Ramos v. F.S.E., supra. La necesidad de proceder con este análisis se hace más patente cuando estamos en casos como el de autos, en el cual la ley habilitadora en cuestión fue aprobada con anterioridad a la aprobación de la L.P.A.U.
En resumen, nuestra jurisprudencia es clara en cuanto a hacer efectiva la intención legislativa al aprobar y en-mendar la L.P.A.U. de establecer un cuerpo mínimo de re-glas uniformes “cuyos efectos alean [cen] a toda la opera-ción de la Rama Ejecutiva del Gobierno y afectfen] a toda la ciudadanía” y de “excluir de su alcance solamente un pe-queño número de entidades expresamente identificadas en [el texto de la ley]”. (Énfasis suplido y en el original.) íd., *320págs. 900-901, citando el Informe de la Comisión de Go-bierno de la Cámara de Representantes sobre el P. de la C. 1120 de 23 de octubre de 1990, pág. 4, en ocasión de la aprobación de ciertas enmiendas a la definición de agencia de la L.P.A.U.
Vista la normativa anterior, veamos las particularida-des de la ley orgánica de la Comisión con el fin de precisar si ésta se trata de una agencia según la L.P.A.U.
B. La Comisión para Resolver Controversias Interagenciales fue creada con el propósito de que investigara controversias sobre deudas y pagos entre agencias gubernamentales y determinara el modo en que debería pagarse la cantidad adeudada y el monto de dicha cantidad, si esto último estuviera en controversia. Informe de la Comisión de Gobierno de la Cámara de Representantes de Puerto Rico de 24 de abril de 1980 sobre Alcance de la Medida del P. de la C. 1289, pág. 1.(4) El “objetivo principal” de la medida fue
... establecer un mecanismo legal y administrativo para resolver, de manera aceptable para las partes, las controversias que surgen entre Agencias del Gobierno por concepto de pagos y deudas entre éstas. Id., pág. 2.
La preocupación que la Asamblea Legislativa se propuso atender al aprobar esta la ley fue proveer a las agencias involucradas en la prestación de servicios a otras agencias un mecanismo que adjudicara de manera rápida cualquier controversia al respecto. Informe, supra. Se buscó proteger “las operaciones y liquidez de las agencias de tipo corporativo así como las operaciones fiscales de las agencias concernidas”,(5) con la creación de un mecanismo que redu-*321jera el retraso de los pagos por razón de discrepancias entre las partes en cuanto al monto y otros detalles de las facturas por servicios. Informe, supra.
En la Exposición de Motivos de la referida legislación se enfatiza la importancia de la selección particular de los miembros de la Comisión. A esos efectos se señala que sus miembros, a saber, el Secretario de Justicia, el Secretario de Hacienda y el Director de la Oficina de Gerencia y Pre-supuesto, cuentan con el “personal técnico, especializado y capacitado para entender en este tipo de controversia”. Ex-posición de Motivos de la Ley Núm. 80 de 1980, Leyes de Puerto Rico, pág. 242.(6)
Esta ley se compone de tres artículos. En el primer ar-tículo se crea la Comisión para Resolver Controversias In-teragenciales y se señala que estará compuesta por el Se-cretario de Justicia, el Secretario de Hacienda y el Director de la Oficina de Gerencia y Presupuesto. 3 L.P.R.A. sec. 1751. En este artículo, además, se define el término “agen-cias gubernamentales” como “cualquier departamento, junta, comisión, negociado, división o cualquier otro orga-nismo gubernamental, incluyendo a las corporaciones pú-blicas y a los municipios”. (Énfasis suplido.) Id.
El segundo artículo de la ley especifica que la Comisión tiene poder para investigar controversias entre agencias sobre pagos y deudas y para determinar el monto de la cantidad adeudada y su modo de pago. 3 L.P.R.A. sec. 1752. Con ese propósito, se provee que la Comisión puede requerir que le sean presentados libros, documentos o cual-quier evidencia necesaria para adjudicar las controversias ante sí. íd. También podrá interrogar testigos bajo jura-mento y solicitar al Tribunal de Primera Instancia una or-*322den judicial a esos efectos so pena de desacato. íd. Asi-mismo, este segundo artículo dispone que la Comisión designará de entre el personal de las agencias que dirigen sus miembros, los recursos necesarios para cumplir con sus funciones. íd. Por último, en este artículo se expresa la facultad de la Comisión para Resolver Controversias Inte-ragenciales de formular y adoptar los reglamentos necesa-rios para el desempeño de sus funciones, los cuales debe-rán ser aprobados por el Gobernador. íd.(7)
Por último, el tercer artículo de la Ley Núm. 80 de 1980 establece que el procedimiento investigativo puede iniciarse a petición de parte o motu proprio, cuando la Comisión considere que se está lesionando la solvencia económica o los servicios esenciales prestados por las agencias en controversia. 3 L.P.R.A. sec. 1753. Un examinador presidirá las vistas ante la Comisión y formará el expediente del caso. íd. Luego de escuchar todas las partes y recibir la evidencia necesaria, dicho examinador someterá a la Comisión un informe con sus recomendaciones para que ésta haga su determinación final. íd. Se dispone que la determinación de la Comisión "será final y firme y no será apelable ante ningún organismo judicial o cuasi judicial”. íd.
C. A la luz del examen precedente de la definición de agencia en la L.P.A.U., su jurisprudencia interpretativa y la Ley Núm. 80 de 1980, debemos concluir que la Comisión para Resolver Controversias Interagenciales es ciertamente una agencia administrativa.(8)
*323La Comisión es una entidad gubernamental autorizada por ley a investigar y adjudicar controversias sobre derechos y obligaciones entre personas específicas, que no está expresamente excluida de la aplicación de la L.P.A.U. Aunque no es un tribunal ni un cuerpo legislativo, está facultada para adjudicar derechos e intereses de terceros y puede aprobar la reglamentación pertinente para conducir dicho proceso adjudicativo.
El propósito central de la Comisión, como ya se dijo, es servir como “un mecanismo legal y administrativo para resolver ... las controversias que surgen entre Agencias del Gobierno por concepto de pagos y deudas entre éstas”. In-forme, supra, pág. 2. La Comisión tiene poder para inves-tigar y adjudicar controversias económicas entre agencias particulares. Con ese propósito, puede requerir la presen-tación de documentos o cualquier evidencia necesaria, in-terrogar testigos bajo juramento y solicitar al Tribunal de Primera Instancia que ordene la comparecencia de testigos o entrega de documentos. Se dispone, además, la interven-ción de un oficial examinador encargado de presidir la vista y rendir un informe a la Comisión para que ésta haga su determinación final. Estas son las características que de ordinario presentan las agencias administrativas regidas por la L.P.A.U. Son las mismas que el legislador asignó a la Comisión para Resolver Controversias Interagenciales, a pesar de que ésta fue creada antes de la aprobación de la L.P.A.U.
En definitiva, a la luz de la amplitud del alcance de la L.P.A.U., de su definición de lo que es una agencia admi-nistrativa y de las funciones y facultades asignadas en la ley orgánica de la Comisión para Resolver Controversias Interagenciales, procede concluir que esta última en efecto es una agencia administrativa.
D. Cabe aclarar que el Municipio de Arecibo no tiene razón al alegar que la Ley de Municipios Autónomos *324de 1991 derogó tácitamente la Ley Núm. 80 de 1980. El propósito de la Ley de Municipios Autónomos fue reformar la organización y el funcionamiento de la administración pública de los municipios. López v. Mun. de Mayagüez, 158 D.P.R. 620 (2003). Ésta promueve como política pública la independencia administrativa de los municipios frente al gobierno central, y con ese fin se
... otorg[a] a los municipios el máximo posible de autonomía y [se les provee] herramientas financieras, así como los poderes y facultades necesarias para asumir una función central y fundamental en su desarrollo urbano, social y económico. Art. 1.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4001 n. (Propósito)
En cuanto al poder y facultad de un municipio para co-brar sus deudas en particular, se dispone:
Será obligación del alcalde realizar todas las gestiones ne-cesarias para el cobro de todas las deudas de personas natu-rales o jurídicas que estuviesen registradas en los libros o ré-cords de contabilidad a favor del municipio y recurrirá a todas las medidas que autoriza la ley para cobrar dichas deudas dentro del mismo año fiscal en que se registren o hasta la fecha del cobro. En los casos que sea necesario, se deberá proceder por la vía judicial y cuando el municipio no cuente con los fondos suficientes para contratar los servicios profesionales legales requeridos, referirá los casos al Secretario de Justicia. Cuando la deuda, por su naturaleza o cuantía, o por ambas, afecte los estimados de presupuesto y/o las cuentas programá-ticas de asignación de fondos para un año fiscal, tal situación deberá informarse al Comisionado. (Énfasis suplido.) Art. 8.003 de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4353.
Como vemos, este artículo dispone la facultad del Alcalde para utilizar las medidas que la ley autorice para cobrar las deudas del municipio. 21 L.P.R.A. sec. 4353. De esa manera se confiere autoridad para actuar y cobrar las deudas municipales. Por su parte, la Ley Núm. 80 de 1980 dispone el curso de acción que se ha de seguir en el cobro de dichas deudas. Por consiguiente, aunque estamos ante dos *325disposiciones que regulan la misma materia —el cobro de deudas— cada una se refiere a un asunto distinto. De éstas no se desprende ninguna incompatibilidad entre sí. Debe-mos recordar que las leyes que tratan la misma materia deben armonizarse en todo lo posible; la derogación tácita no se favorece. Cintrón Santana v. Betancourt Lebrón, 131 D.P.R. 1 (1982).
Aunque la ley expresa que la vía judicial está disponible para el cobro de deudas por los municipios, en los casos que sea necesario, ello no implica que la vía judicial es la única forma de garantizar el cobro efectivo de las deudas de un municipio o que de otra manera no se estaría protegiendo la autonomía municipal. La autonomía administrativa que la Ley de Municipios Autónomos proclama no es obstáculo para que los municipios acudan a la Comisión para Resolver Controversias Interagenciales como parte de las gestiones necesarias para cobrar sus deudas antes de acudir a la vía judicial. Máxime cuando el trámite administrativo ofrece mayor agilidad procesal y minimiza la inversión de recursos económicos. Ello contribuye, a su vez, con el cumplimiento del propósito de la Ley Núm. 80 de 1980 de disponer un proceso que agilice la adjudicación de pagos y deudas entre las agencias concernidas en protección precisamente de su autonomía fiscal. Este factor también armoniza perfectamente con el fin primordial de la Ley de Municipios Autónomos de proveer independencia fiscal y administrativa a los municipios.(9)
No existe incompatibilidad entre las referidas leyes. La Ley Núm. 80 de 1980 dispone el procedimiento que se ha *326de seguir para cobrar una deuda municipal en un caso de-terminado, cuando el deudor es una agencia según se define en dicha ley. Por su parte, la Ley de Municipios Autó-nomos le suple autoridad a la administración municipal para acudir a cualquier foro, incluso el administrativo, o el judicial, cuando sea necesario. El foro administrativo tam-bién es un mecanismo efectivo para proteger los intereses que promueve la Ley de Municipios Autónomos, con el be-neficio adicional de ser un foro más ágil y económico.
Atendido este asunto, veamos la jurisdicción de la Co-misión para resolver controversias como la de autos.
HH KH HH
La doctrina de jurisdicción primaria aplica cuando hay que determinar cuál foro adjudicativo debe hacer una determinación inicial del asunto en controversia. En otras palabras, se refiere a si la acción debe ser presentada inicialmente ante la agencia o ante el tribunal. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 2001, pág. 433. Esta norma responde a la deferencia que merecen las agencias, las cuales están mejor preparadas que los tribunales debido a su especialización y al conocimiento obtenido a través del tiempo en el ámbito en que se desempeñan. íd., págs. 434-435.
La referida doctrina de jurisdicción primaria tiene dos vertientes: (1) la jurisdicción primaria exclusiva o estatutaria, y (2) la jurisdicción primaria concurrente o “verdadera jurisdicción primaria”. La aplicación de la doctrina de jurisdicción primaria concurrente no implica que el ejercicio de jurisdicción del tribunal ha sido eliminado, sino meramente aplazado o “pospuesto”. La doctrina simplemente atiende “una cuestión de prioridad de jurisdicción”. E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 511 (1964). A pesar de que una agencia con *327jurisdicción primaria concurrente no excluye la jurisdic-ción del tribunal en el mismo asunto, la aplicación de la referida doctrina tiene el efecto de concederle primacía a la intervención de la agencia administrativa en primera instancia. Ortiz v. Panel F.E.I., supra.
De otra parte, la vertiente de jurisdicción primaria exclusiva aplica cuando la ley habilitadora de la agencia dispone expresamente que es la agencia quien tiene facultad para resolver la controversia en primera instancia. Rivera Ortiz v. Mun. de Guaynabo, 141 D.P.R. 257 (1996); Rovira Palés v. P.R. Telephone Co., 96 D.P.R. 47 (1968). Se trata de situaciones en que no aplica la doctrina de jurisdicción primaria, debido a que la propia ley rechaza la jurisdicción concurrente entre la agencia y el tribunal. (Véanse los casos citados anteriormente.) En ese caso, como norma general, el foro judicial carece de jurisdicción para dilucidar la controversia entre las partes si no se ha acudido previamente al foro administrativo.
En el caso de autos, es evidente que no existe jurisdic-ción primaria exclusiva, pues el legislador no lo dispuso así en el texto de la ley. Rovira Palés v. P.R. Telephone Co., supra. No obstante, del texto de la Ley Núm. 80 de 1980 y de la preocupación que motivó al legislador a aprobarla, surge que la Comisión para Resolver Controversias Intera-genciales sí posee “verdadera jurisdicción primaria” en el asunto específico que le fue encomendado atender.
Como explicáramos, el propósito de la creación de la Co-misión fue proveer un mecanismo administrativo que re-suelva de manera rápida y económica las controversias so-bre deudas y pagos entre agencias gubernamentales. Se buscó aprovechar la flexibilidad y agilidad de los procedi-mientos administrativos y evitar un extenso trámite judicial. Ahí reside la importancia del personal especiali-zado de las respectivas agencias que dirigen los miembros de la Comisión al disponerse que se nombrarían de entre sus empleados el “personal técnico, especializado y capaci-*328tado para entender en este tipo de controversia”. Exposi-ción de Motivos de la Ley Núm. 80 de 1980, supra. Se dis-puso que se designarían de entre estas agencias los examinadores y auditores necesarios para realizar de la manera más eficiente los propósitos de la ley. Art. 2 de la Ley Núm. 80 de 1980, supra.
Más aún, el entendimiento oficial de la jurisdicción de la Comisión es que controversias como éstas deben ser some-tidas a la Comisión por ser el “organismo administrativo especializado, creado expresamente por ley con jurisdic-ción primaria para investigar y resolver estos casos en específico”. (Énfasis suplido.) Op. Sec. Just. Núm. 1985-19.
De la discusión anterior surge la intención del legislador de proveer un foro especial para atender inicialmente las controversias sobre pagos y deudas entre agencias gubernamentales con prelación al foro judicial, con el fin de proveer los beneficios de especialización y agilidad del trámite administrativo en estos casos.(10) Por consiguiente, en el presente caso, el Municipio de Arecibo debió acudir en primer lugar a la Comisión para Resolver Controversias Interagenciales para reclamar lo adeudado por el Municipio de Quebradillas.
De no estar conforme con la decisión que en su día emita la Comisión, cualquier parte puede acudir al Tribunal de Apelaciones en solicitud de revisión judicial conforme lo dispone la Sec. 4.1 de la L.P.A.U., 3 L.P.R.A. sec. 2171. Ello es así, pues cuando se aprobó la L.P.A.U., sus preceptos pertinentes a la revisión judicial se hicieron extensivos a todas las agencias cubiertas por el estatuto, incluida la Comisión para Resolver Controversias *329Interagenciales. Reiteradamente hemos resuelto que las disposiciones de la L.P.A.U. prevalecen sobre cualquier dis-posición legal de una agencia aun cuando ésta se haya aprobado antes que aquéllas. Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 144 (1990). Véanse, además: Asoc. Dueños Casas Parguera, Inc. v. J.P., 148 D.P.R. 307 (1999); Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993); Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002).(11) En el presente caso, la exclusión de la revisión judicial con-tenida en la Ley Núm. 80 de 1980 no prevalecería en vista de que fue aprobada con anterioridad al capítulo sobre re-visión judicial de la L.P.A.U.(12) Véase 3 L.P.R.A. sec. 2171.
IV
A la luz de todo lo anterior, se reconsidera nuestra opinión en Mun. Arecibo v. Mun. Quebradillas, supra. En su lugar, confirmamos la decisión del Tribunal de Apelaciones y desestimamos la reclamación del Municipio de Arecibo contra el Municipio de Quebradillas en el caso de autos.
El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Corrada Del Río disintió por entender correcta la entonces opinión mayori-taria de este Tribunal en el caso Mun. Arecibo v. Mun. Quebradillas, 161 D.P.R. 109 (2004).
*330— O —

 En adelante, la Comisión para Resolver Controversias Interagenciales o la Comisión.


 3 L.P.R.A. sec. 1751 et seq. (Ley Núm. 80 de 1980).


 Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2101 et seq. (L.P.A.U.).


 El Informe de la Comisión de Gobierno del Senado de Puerto Rico reproduce sustancialmente el contenido del Informe de la Comisión de Gobierno de la Cámara de Representantes.


 Se mencionó que las agencias mayormente concernidas eran la entonces Autoridad de Teléfonos, la Autoridad de Energía Eléctrica, la Autoridad de Acueduc-tos y Alcantarillados, la Autoridad de Edificios Públicos, la Autoridad de Comunica-ciones y la Administración de Servicios Generales.


 La Exposición de Motivos de la Ley Núm. 80 de 1980, Leyes de Puerto Rico, pág. 242, no amplía mucho más lo que se expresa en el Informe de la Comisión de Gobierno de la Cámara de Representantes preparado como parte del proceso de aprobación por la Asamblea Legislativa. La ley fue aprobada sin enmiendas y no hay discusión sobre su alcance en el historial legislativo. Véase 34 Diario de Sesiones de la Cámara de Representantes de 24 de abril de 1980.


 Conforme a esta disposición, la Comisión aprobó el Reglamento Interno de la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Guber-namentales de 24 de diciembre de 1985.


 Esta no es la primera vez que este Tribunal tiene ante su consideración las controversias que presenta el caso de epígrafe. En Aut. Desp. Sólidos v. Mun. San Juan, 150 D.P.R. 106 (2000), revocamos mediante sentencia al entonces Tribunal de Circuito de Apelaciones por éste haber atendido un recurso de revisión judicial pre-sentado fuera de los términos dispuestos en la L.P.A.U. En esa ocasión se solicitó la revisión judicial de la denegatoria de la Comisión de desestimar una acción por falta de jurisdicción sobre la materia. Lo importante de esta sentencia es que partimos de la premisa básica de que dicha Comisión era propiamente una agencia administra-tiva a la cual le aplicaba la L.P.A.U.


 De igual forma, la disponibilidad de foros administrativos para atender con-troversias que involucren a la administración municipal no implica de ninguna ma-nera un menoscabo a la independencia que la Ley de Municipios Autónomos reconoce a los municipios para administrar sus recursos. La misma ley dispone la aplicación a los municipios de remedios administrativos provistos en otras leyes, como por ejem-plo, apelaciones a la Junta de Apelaciones del Sistema de Administración de Personal y la revisión administrativa de la determinación de la Junta de Planificación de anular la aprobación de un proyecto por el municipio. Arts. 12.027 y 13.016 de la Ley de Municipios Autónomos, 21 L.P.R.A. secs. 4577 y 4614.


 Nótese, además, que de resolverse que los municipios no tienen que acudir inicialmente a la Comisión para Resolver Controversias Interagenciales, la Ley Núm. 80 de 1980 quedaría prácticamente sin vigencia alguna. De esa manera se desperdiciaría un proceso valioso para cobrar deudas interagenciales que busca evi-tar largos litigios en beneficio de las operaciones y liquidez de las agencias a las que aplica.


 En particular, en Aponte v. Policía de P.R., 142 D.P.R. 75 (1996), dejamos sin efecto toda disposición en la ley habilitadora de cualquier agencia que disponga la moción de reconsideración como requisito jurisdiccional para la revisión judicial, si ésta fue aprobada previo a la enmienda de 1995 a la L.P.A.U., en la que se dispuso lo contrario.


 Reconocemos la situación delicada que puede surgir debido a que en ciertos casos la Comisión, compuesta por miembros del Gabinete de la Rama Ejecutiva, podría adjudicar controversias entre una agencia dirigida por el mismo Ejecutivo y un municipio administrado por un alcalde del partido político contrario. No obstante, esa es una situación que debe ser atendida por la Asamblea Legislativa. En todo caso, los tribunales estarían disponibles para revisar la determinación administra-tiva en estos casos a la luz de las disposiciones de la L.P.A.U. sobre revisión judicial.